ORDER
Respondent Frank Keenan Sloan has tendered his resignation, with stipulation that he will never apply for readmission.
The Respondent is before the Court pursuant to a complaint concerning violation of the Disciplinary Rules. The Respondent has admitted ethical infractions and has submitted his resignation, conditioned upon never reapplying for admission. The Court considers it would be in the best interest of justice to grant the resignation.
And it is, therefore, ordered that the resignation of Frank Keenan Sloan be accepted. He shall deliver his Certificate of Admission to Practice to the Clerk of the Supreme Court within ten (10) days from the date of this Order, and his name shall be irrevocably stricken from the roll of attorneys.
*195In addition, he shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
He shall file an affidavit with the Clerk of the Supreme Court within fifteen (15) days of the issuance of this Order showing that he has fully complied with the provisions of this Order.
Let this Order be published with the Opinions of this Court.